Citation Nr: 9918158	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
smell.

2.  Entitlement to service connection for loss of sense of 
taste.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
February 1971.  He is currently represented by the Disabled 
American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Winston-Salem, North Carolina Regional Office (RO).  By a 
rating action in June 1997, the RO denied the veteran's claim 
of entitlement to service connection for loss of sense of 
smell.  Two lay statements and a private medical statement 
were received in September 1997.  A Department of Veterans 
Appeals (VA) compensation examination was conducted in March 
1998.  Thereafter, a rating action in May 1998 confirmed the 
previous denial of service connection for loss of sense of 
smell; the RO also denied service connection for loss of 
sense of taste.  A notice of disagreement with the above 
decisions was received in June 1998.  A statement of the case 
was issued in June 1998.  The veteran's substantive appeal 
was received in August 1998.  The appeal was received at the 
Board in September 1998.  

After the Board's receipt of the claims folder, additional 
evidence was received in October 1998.  Since this issue is 
being referred to the RO for consideration, this evidence is 
likewise referred for its initial review.  


REMAND

The veteran essentially contends that he has loss of sense of 
smell and taste that are related to his period on active 
duty.  The veteran indicates that he was assigned to the 7th 
Marine Regiment in Vietnam in 1970, and he was put in charge 
of operation "Imperial Lake;" in that position, he 
supervised the firing of 106mm recoilless rifles against the 
opposition.  The veteran maintains that, as a result of his 
exposure to shells being fired, he became nauseated and 
somewhat disoriented for several hours; he states that a 
corpsman told him that he probably suffered a concussion from 
being so close to the firing of the rifles.  The veteran 
reports that the same day and thereafter he began to notice a 
loss of his sense of smell.  The veteran indicates that he 
did not report his injury and loss of sense of smell at the 
time of discharge because of his enthusiasm to return home; 
however, he states that he has continued to experience a loss 
of his senses of smell and taste.  

Upon reviewing the record, the Board notes that the veteran 
has submitted several lay statements from family and friends, 
all of whom confirm that the veteran told them that he 
noticed a loss of the sense of smell while on active duty in 
Vietnam.  The veteran's wife indicated that she has noticed 
the decrease in her husband's loss of sense of smell and 
taste, particularly in the way he overly season his foods.  

In an August 1997 statement, Brian Gibson, M.D.,  notes that 
the veteran reported that as a result of his participation in 
firing 106mm recoilless rifle shells while in Vietnam, he had 
an episode of nausea and vomiting after firing approximately 
30 to 40 rounds and being so close to the weapon.  The 
veteran indicated that, at that time, he was examined and 
thought to have suffered a mild concussion.  He reported an 
immediate loss of the ability to smell at that time.  Dr. 
Gibson noted that the veteran had an operation to repair a 
deviated nasal septum approximately 10 to 15 years ago, but 
this resulted in no improvement in his loss of sense of 
smell; he was unable to smell anything except the most 
pungent odors.  Dr. Gibson also noted that the veteran's 
sense of taste was also decreased.  On examination, there 
were no obstructing lesions in the nose and no obvious source 
for his anosmia.  Dr. Gibson concluded that it appears that 
the veteran did suffer some event at the time of his military 
service that resulted in this loss of his ability to smell 
and taste and that he has not regained this despite the 
passage of almost thirty years.  The Board finds that 
clarification is needed from Dr. Gibson as to the reasoning 
and basis for this opinion and the exact records relied upon 
in forming that opinion.  

Additionally, the records concerning the veteran's operation 
to repair the deviated septum have not been associated with 
the claims folder.  The RO should ascertain from the veteran 
where the records concerning the operation for his deviated 
septum can be obtained and request them.  The Board also 
notes that in his January 1997 statement, the veteran 
indicated that after service during physical examinations, he 
had received opinions from doctors that the loss of smell was 
related to olfactory nerve damage incurred during service.  
The veteran has not identified those doctors.  The RO should 
request the veteran to identify each doctor who has rendered 
such an opinion and request records from each doctor 
identified.

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that the VA, when on notice that relevant 
evidence may exist which might render the claim plausible, 
has a responsibility under 38 U.S.C.A. § 5103(a) (West 1991) 
to let the appellant know what evidence is required.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In view of the 
contentions advanced by the veteran and his representative, 
the Board believes that additional medical evidence may be 
pertinent to the proper adjudication of the issue of 
entitlement service connection for loss of sense of smell and 
taste.  

Additionally, the veteran's representative, in an Informal 
Hearing Presentation dated in June 1999, raised the issue of 
entitlement to service connection based on combat service 
under 38 U.S.C.A. § 1154(b) (West 1991).  In Collette v. 
Brown, it was held that when a veteran claims to suffer 
disability due to an injury incurred in or aggravated by 
service and also alleges status as a combat veteran, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

In this regard, the Board notes that the veteran's Honorable 
Discharge Certificate reflects that he was awarded the Combat 
Action Ribbon and, thus, it has been established that he 
engaged in combat during service.  Therefore, satisfactory 
lay or other evidence of service incurrence or aggravation of 
a disease or injury shall be accepted as proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1998).  However, in deciding the 
veteran's claims the RO did not consider 38 U.S.C.A. 
§ 1154(b), pertaining to statements from veterans who were 
engaged in combat.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

To ensure that VA has met its duty to assist the veteran in 
the development of facts pertinent to the claim, the case is 
hereby REMANDED to the RO for the following actions: 

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
his claimed loss of smell and taste, 
specifically including those related to a 
reported operation for deviated septum 10 
to 15 years ago.  The veteran should also 
be requested to identify each doctor who 
has rendered an opinion as to the cause 
of the loss of sense of smell as 
contended in his January 1997 statement.  
Consent forms for the release to the VA 
of all identified private medical records 
should be obtained from the veteran. 
Thereafter, the RO should obtain copies 
of all identified treatment records of 
the veteran which are not currently in 
the file.  All records received must be 
associated with the claims folder.  

2. The RO should ask the veteran to 
provide a signed consent form for the 
release to the VA of an addendum to the 
January 1997 statement of Dr. Brian 
Gibson.  Thereafter, the RO should 
contact Brian Gibson of East Charlotte 
Medical Office (address: 5516 Central 
Avenue, Charlotte, North Carolina) and 
request that Dr. Gibson submit an 
addendum to the statement submitted 
regarding the veteran's claims which sets 
forth the basis for his opinion, to 
include what medical records were 
reviewed prior to rendering his opinion.  
If there is no response to the RO's 
request for the foregoing or if the 
veteran does not authorize the RO's 
request for such information, the veteran 
should be informed that if he could, he 
should obtain the foregoing. 

3.  When the above actions have been 
completed, and any newly received records 
not already in the veteran's claims file 
have been associated with the claims 
file, the pending issues should be 
reevaluated by the RO, with consideration 
of Caluza, Collette, and 38 U.S.C.A. 
§ 1154(b).  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  While this 
case is in REMAND status, the veteran is free to submit 
additional evidence and argument on the questions at issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to accord the 
veteran due process of law.  


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

	
Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



